Title: From George Washington to the Continental Congress Committee of Conference, 20 January 1779
From: Washington, George
To: Continental Congress Committee of Conference


Gentlemen.
Philadelphia 20 January 1779

That the Officers of the Army are in a very disagreeable situation—that the most unhappy consequences are to be apprehended, if they are not speedily placed in a better, and that therefore some provision more adequate than has yet been made is absolutely necessary—are truths so obvious and so generally acknowleged, that it would almost seem superfluous to say any thing to enforce them—But it is a point, in which in my opinion, the public safety is so essentially concerned—that I cannot let slip any opportunity of urging its importance and pressing it upon the public attention. I have more than once intimated that even a dissolution of the Army is not an improbable event, if some effectual measures were not taken to render the situation of the Officers more comfortable. If this event has not yet happened, we ought not to infer from thence that it will not happen. Many favorable circumstances have intervened to protract it, but the Causes that lead to it are daily increasing. Had it not been for the happy change which took place in our political Affairs last Winter, and the new prospects it opened, which for a time diverted the minds of the Officers from an attention to their distresses, and encouraged a hope of their having a speedy termination, it is much to be doubted from the discontents which then prevailed, whether we should now have had more than the shadow of an Army. The temporary consolation derived from this has subsided—their passions have returned into the former Channel—the difficulty of supplying their wants has greatly increased—the expectation of the War being near its end has vanished or at least lost a great part of its force—The large Fortunes acquired by numbers out of the Army, affords a contrast that gives poignancy to every inconveniency from remaining in it—The Officers have begun again to realize their condition and I fear few of them can or will remain in the service on the present establishment, It is unnecessary to add that an Army cannot exist without Officers.
The patience of the Officers has been a long time nourished by the hope that some adequate provision was in contemplation. Though nothing satisfactory has hitherto been done, their hopes have been still kept alive: But this cannot be much longer the case, and when they come onc⟨e⟩ to fix an opinion, that they have nothing to expect, they wi⟨ll⟩ no longer combat the necessity, that drives them from the service. It is worthy of observation, that the state of inactivity to which we may probably be compelled the next Campaign will give leisure for cherishing their discontents and dwelling upon all the hardships of their situation. When men are employed and have the incitements of military honor to engage their ambition and pride, they will chearfully submit to inconveniencies, which in a state of tranquillity would appear insupportable.
Indeed not to multiply arguments upon a subject so evident, it is a fact not to be controverted that the Officers cannot support themselves with their present pay, that necessity will oblige them to leave the Service unless better provided for—that by remaining in it, those who have no fortunes will want the common necessaries of life—and those that have fortunes must ruin them.
The object that ought to be aimed at, is not a partial expedient, so far to satisfy the Officer’s as merely to keep them from leaving the service—they ought if possible to be interested in it, in a manner that will call forth the full exertion of their Zeal. It is not enough that we keep an army together, we should endeavour to have one, with all those Cements that are necessary to give it consistency and energy—The principal one is to make the Officers take pleasure in their situation: If they are only made to endure it, the Army will be an insipid spiritless Mass, incapable of acting with Vigor and ready to tumble to peices at every reverse of Fortune.
But the great and difficult question is—what provision can be made to answer the purpose in view. I confess I am at a loss even to satisfy my own judgment. Men are in most cases governed first by what they feel and next by what they hope—present support and the relief of present necessity is therefore the first object to which we should attend. But after revolving the subject in every point of light, I can think of no practicable plan for this purpose that promises to be intirely effectual—An expedient long thought of, but never really carried into execution, will perhaps go furthest towards it and be the least exceptionable of any that can be adopted. I mean the providing them with Cloathing by public authority at prices proportioned to their pay, at the value of the Currency when it was settled—This expedient if undertaken, ought to be prosecuted in earnest. It should not prove a nominal but a real relief, and in order to this, not only every exertion should be made to provide supplies on Continental account, but each State should be seriously engaged to provide for its own Officers till the end is accomplished. If it should be found in some instances that Cloathing cannot be procured, a complea[t] equivalent in money is the next resource—With this the Officers may endeavour to provide themselves—but this substitute would be subject to many inconveniencies, that render it infinitely preferable they should be supplied with Cloathing. An Officer may often not be able to supply himself with the money—and in order to do it may be obliged to leave Camp and exhaust a considerable part of it in expences of travelling and subsistence.
It would be necessary to ascertain the quantity of Cloathing to be allowed in this way and the prices, and to have a pecuniary equivalent fixed in lieu of each Article when they cannot be furnished, according to the actual difference between the estimated prices and the real present cost of the Articles. This would place the provision upon a certain footing and be more satisfactory, than if it should be left to the discretion of the Cloathier to make what charges and allowances he pleased.
The measure, here recommended, alone would be far from sufficient—Something must be done in addition to enable the Officers to subsist themselves more comfortably in Camp. Their present Ration and the subsistence Money allowed are very inadequate—The manner of living of those who have no other dependence is not only unsuited to the Station of an Officer, but even indigent and miserable. It would serve in some measure to remedy this, if instead of the subsistence money now granted, the Commissary General was every month, or every two or three Months to regulate the Value of the extra Rations they formerly received according to the real Cost, at the time, of the Articles which compose it, and the Commander in Chief or commanding Officer in a department empowered to order payment agreeable to that estimate.
But these expedients, though I should hope they would go a great way towards satisfying the Officers would not give such perfect satisfaction as were to be desired—The most, that could be expected from them, if so much, is that they would make their present situation tolerable—They would not compensate in their minds for the sacrifices of private interest and ease which they think they are making to the public good, and for the disagreeable prospect of future indigence which their continuance in the service exhibits, after they are no longer wanted in the Feild. To attach them heartily to the service, their expectations of futurity must be interested. After the Steps which have been already taken in the Affair of a half pay and pensionary Establishment, it is not without great reluctance I venture to revive it—But I am so thoroughly convinced of its utility, that notwithstanding some disadvantages, which may attend it, I am firmly persuaded it would in the main be advancive of the public good. I therefore take the liberty to bring it a moment under review.
I beg leave to repeat what I have said upon some former occasions—that no step could, in my opinion be taken, which would be so pleasing to the Officers and which would bind them so forcibly to the Service. Our military System would certainly derive infinite Benefit from it—and it appears to me that it ought to be a primary object of Government to put that upon the best footing our circumstances will permit. On principles of Œconomy I think there can be no solid objections to the plan. No mode can I beleive be devised to give satisfaction which will be more convenient and less expensive. The difference indeed in point of expence between the present form of the half pay establishment and one for life would be inconsiderable—Seven Years will probably be the period of the lives of the greatest part of the incumbents—and few of the survivors will much exceed it—But the difference in the provision in the estimation of the Officers own mind is very great. In one case he has a provision for life whether it be long or short, in the other for a limited period which he can look beyond, and naturally flatters himself he will outlive—The Resolve directing the half pay for seven years contains some provisos and restrictions which though perhaps unimportant in themselves, were interpreted in a manner that gave an unfavorable aspect to the Measure—and more than disappointed its intended effect.
With respect to a pensionary establishment for Officers Widows—nothing can be a more encouraging reflection to a married Man than that in case of accident to himself his family is left with some dependence to preserve them from want, and nothing can be a more painful and discouraging one than the reverse.
The cheif objection I have heard to this plan is, that the principle of pensioning is incompatible with the maxims of our government. The truth of this objection I shall not controvert, but I think it applies equally to an establishment for seven Years as to one for life. It is alike a pension in both Cases—in one for a fixed and determinate—in the other for a contingent period. All that can be said is we submit to one inconvenience to avoid a greater, and if it operates as a bad precedent, we must endeavour to correct it when we have it in our power.
One thing, however, I think it necessary to observe—that unless the Committee should be fully convinced of the necessity of the establishment proposed—and should be clearly of opinion that it will meet the concurrence of Congress the best way will be not to put it to the experiment of a debate. If it be once known that such a question is in agitation, it will again raise the hopes and solicitudes of the Officers, and if it fails, renew all their former discontents on the same subject, and under their present circumstances with redoubled violence. It is a point in which their feelings are much engaged and they ought not to be awakened, if they are not to be gratified.
I have just received a letter of the 9th instant from his Excellency the Governor of the State of Virginia accompanied by several late Acts of the Legislature, both for recruiting their troops and more comfortably providing the Officers and Men. The general spirit of these Acts corresponds with the measures I have taken the liberty to recommend. I have the honor to be with very great Respect and Esteem Gentlemen Your most obt Servant
Go: Washington
